Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of in the reply filed on 02/10/22 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/22.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zebisch et al (US 2018/0207669A1) in view of Roeckle (US 2015/0375251A1).
As to claim 1, Zebisch et al discloses (see Fig 1) a coating material mist remover comprising: a first duct (duct 36 with connector ducts 42) that discharges air containing coating material mist from an outflow port directed downward; a second duct (a collector duct 76) having an inflow port directed in a horizontal direction; an intermediate filter (a filter module 48) that has a first duct connection portion (86) on an upper face and a second duct connection portion on a side face, removes the coating material mist from the air, the first duct (42) connection portion (86) being detachably connected to the outflow port of the first duct (42), and the second duct (76) connection portion being detachably connected to the inflow port of the second duct (see Fig 1); a first connection mechanism (an inlet connector 80) that movably supports the first duct (42) or the intermediate filter (48) to a connection position where the first duct (42) and the intermediate filter (48) are connected to each other and to a separation position where the first duct (42) and the intermediate filter (48) are separated from each other, and holds the first duct (42) and the intermediate filter (48) at the connection and separation positions; and a second connection mechanism (second flow connector 88) that movably supports the second duct (76) or the intermediate filter (48) to a connection position where the second duct(76)  and the intermediate filter are connected to each other and to a separation position where the second duct (76) and the intermediate 
As to claim 2, Zebisch et al teaches (see para [0081]) a packing (flexible sealing apparatus 122) seals the filter inlet 58 of the filter module 48 in the operating position thereof in relation to the connector duct 42 of the air guiding apparatus 38.   A first/second packing apparatus provided at an opening edge of the outflow/inflow port of the first/second duct and against which the first/second duct connection portion is pushed is not specifically taught in Zebisch et al.  It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first and second packing (seals) as claimed because a particular known technique was as part of the ordinary capabilities of one skilled in the art to seal inlet/outlet of the filter module in the operating position.
Regarding claim 3, Zebisch et al lacks teaching an intermediate filter made of paper.  However, Roeckle teaches the intermediate filter made of paper (see para [0046]).  It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to use filter made of paper materials to recycle the filter.


With respect to the incinerable filter of Claim 5 (see para 5 above).  As to the positioning of the filter being downstream filter disposed inside the second duct, it would have been an obvious matter of design choice to position the filter inside the second duct, since such a modification would have involved a mere change in the size/position of a component.  
As to claim 6, Zebisch et al teaches a pressure sensor (means of detecting a differential pressure, see para [0099]) capable of detecting a pressure inside the second duct. 
Regarding claim 9, Zebisch et al the second connection mechanism (second flow connection 88) comprises: a conveyor (70) that movably supports the intermediate filter (48) from below in a first horizontal direction where the intermediate filter (48) and the second duct are arranged; guides that oppose each other with the intermediate filter (48)  interposed therebetween in a second horizontal direction perpendicular to the first horizontal direction and that guide the intermediate filter (48) to the connection position in the second horizontal direction; and a pressing mechanism configured to press the intermediate filter toward the second duct (see para [0084] and [0088]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zebisch et al (US 2018/0207669A1) in view of Saito et al (US 2018/0311695 A1)
Zebisch et al lacks teaching air flow rate adjuster.  However, Saito teaches (see para [0004], [0024] and [0037-0047] Figs 4-13) a flow rate adjuster (exhaust duct) that .

Allowable Subject Matter
Claims 8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not specifically teach or suggest the following limitation: wherein the flow rate adjuster comprises: a plurality of rotary blades extending in parallel across the outflow port of the second duct; and a blade lock that holds the rotary blades at any desired rotary position (as to claim 8); wherein the first connection mechanism comprises: an elevator guide that movably supports the first duct in a vertical direction to the connection position and the separation position; and an air actuator that alternatively urges the first duct to the connection position and the separation position by switch operation (as to claims 10-13); such that the skilled artisan would view each of them obvious in light of Zebisch et al (the closest prior art of record).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/ and